Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                      April 15, 2016

The Court of Appeals hereby passes the following order:

A16A1140. ANGELA COLLINS et al. v. XYTEX CORPORATION et al.


     Upon consideration of the APPELLANTS’ motion FOR PERMISSION TO WITHDRAW THE

APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.




                                           Court of Appeals of the State of Georgia

                                                   Clerk’s Office,

                                                        04/15/2016
                                           Atlanta,____________________

                                                   I certify that the above is a true extract from

                                           the minutes of the Court of Appeals of Georgia.

                                                   Witness my signature and the seal of said court

                                           hereto affixed the day and year last above written.




                                                                                             , Clerk.